DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-13 in the reply filed on 11/18/2021 is acknowledged.
3. 	Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant cancelled claims 14-20; and added claims 21-27 on 11/18/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9-10, 12, 21, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tak et al. (US 2017/0110554) (hereafter Tak).
Regarding claim 1, Tak discloses a semiconductor device, comprising: 
a bottom dielectric feature (144A and AS1 in Fig. 2A, paragraph 0092) on a substrate (FA in Fig. 2A, paragraph 0067); 
a plurality of channel members (N1, N2, and N3 in Fig. 2A, paragraph 0072) directly over the bottom dielectric feature (144A and AS1 in Fig. 2A); 
a gate structure 150 (Fig. 2A, paragraph 0073) wrapping around each of the plurality of channel members (N1, N2, and N3 in Fig. 2A); 
two first epitaxial features (first and second 162A from the left corner of Fig. 1B, paragraph 0084) sandwiching the bottom dielectric feature (portion of 140 in Fig. 1B; and see 
two second epitaxial features (third and fourth 162A from the left corner of Fig. 1B, paragraph 0084) sandwiching the plurality of channel members (N1, N2, and N3 in Fig. 1B) along the first direction.  
Regarding claim 2, Tak further discloses the semiconductor device of claim 1, wherein the bottom dielectric feature (144A and AS1 in Fig. 2A, paragraph 0092) comprises a seam (AS1 in Fig. 2A, paragraph 0092).  
Regarding claim 3, Tak further discloses the semiconductor device of claim 1, wherein the bottom dielectric feature (see paragraph 0096, wherein “the second liner 144A may include one of SiON, SiOCN, and SiBCN”) comprises silicon oxide, silicon nitride, silicon oxycarbide, or silicon oxycarbonitride.  
Regarding claim 5, Tak further discloses the semiconductor device of claim 1, wherein the two first epitaxial features (see paragraph 0084, wherein “SiGe structure”) comprise silicon, silicon germanium, or silicon arsenide.  
Regarding claim 7, Tak further discloses the semiconductor device of claim 1, wherein the two first epitaxial features 140 (Fig. 1B) are spaced apart from the bottom dielectric feature (portion of 140 in Fig. 1B; and see 144A and AS1 in Fig. 2A) by a liner (another portion of 140 in Fig. 1B; and see 142A in Fig. 2A, paragraph 0092), and wherein a composition (see paragraph 0096, wherein “the first liner 142A may include one of SiN, SiCN, and SiBN, and the second liner 144A may include one of SiON, SiOCN, and SiBCN”) of the liner is different from a composition of the bottom dielectric feature.
  Regarding claim 9, Tak discloses a semiconductor device, comprising: 
a bottom dielectric feature (144A and AS1 in Fig. 2A, paragraph 0092) on a substrate (FA in Fig. 2A, paragraph 0067); 
a plurality of channel members (N1, N2, and N3 in Fig. 2A, paragraph 0072) directly over 
a gate structure 150 (Fig. 2A, paragraph 0073) wrapping around each of the plurality of channel members (N1, N2, and N3 in Fig. 2A), 
wherein the bottom dielectric feature (144A and AS1 in Fig. 2A) is disposed between (see Fig. 2A, wherein 144A and AS1 is diagonally between bottom surface of 150M and top surface of FA) the substrate (FA in Fig. 2A) and a bottom surface of the gate structure 150 (Fig. 2A), and 
wherein the bottom dielectric feature (144A and AS1 in Fig. 2A) comprises a seam (AS1 in Fig. 2A, paragraph 0092).  
Regarding claim 10, Tak further discloses the semiconductor device of claim 9, wherein the bottom dielectric feature (see paragraph 0096, wherein “the second liner 144A may include one of SiON, SiOCN, and SiBCN”) comprises silicon oxide, silicon nitride, silicon oxycarbide, or silicon oxycarbonitride.  
Regarding claim 12, Tak further discloses the semiconductor device of claim 9, further comprising: two first epitaxial features (first and second 162A from the left corner of Fig. 1B, paragraph 0084) sandwiching the bottom dielectric feature (portion of 140 in Fig. 1B; and see 144A and AS1 in Fig. 2A) along a first direction; and two second epitaxial features (third and fourth 162A from the left corner of Fig. 1B, paragraph 0084) sandwiching the plurality of channel members (N1, N2, and N3 in Fig. 2A, paragraph 0072) along the first direction.  
Regarding claim 21, Tak discloses a semiconductor structure, comprising: 
a bottom dielectric feature (middle 140A and middle 145 in Fig. 2A, paragraphs 0092 and 0195) disposed on a substrate (FA in Fig. 2A, paragraph 0067); 
a plurality of nanostructures (N2 and N3 in Fig. 2A, paragraph 0072) disposed directly over the bottom dielectric feature (middle 140A and middle 145 in Fig. 2A); and 
a gate structure (150S and 150M in Fig. 2A, paragraph 0073) wrapping around each of 
wherein the bottom dielectric feature (middle 140A and middle 145 in Fig. 2A) is in contact with a bottom surface of the gate structure (150S and 150M in Fig. 2A).  
Regarding claim 22, Tak further discloses the semiconductor structure of claim 21, further comprising: a top epitaxial feature 162A (Fig. 1B, paragraph 0084) in contact with sidewalls of the plurality of nanostructures (N2 and N3 in Fig. 1B); and a bottom epitaxial feature 106 (Fig. 1B, paragraph 0087) disposed below the top epitaxial feature 162A (Fig. 1B) and in contact with the substrate FA (Fig. 1B).  

Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ching et al. (US 2018/0151450) (hereafter Ching).
Regarding claim 1, Ching discloses a semiconductor device, comprising: 
a bottom dielectric feature 510 (Figs. 19A and 19B, paragraph 0037) on a substrate 210 (Figs. 19A and 19B, paragraph 0040); 
a plurality of channel members (portions of 410’ covered by 1010 in Figs. 19A and 19B, paragraph 0049) directly over the bottom dielectric feature 510 (Figs. 19A and 19B); 
a gate structure 1010 (Figs. 19A and 19B, paragraph 0073) wrapping around each of the plurality of channel members (portions of 410’ covered by 1010 in Figs. 19A and 19B); 
two first epitaxial features (316 of 202 in Figs. 19A and 19B, paragraph 0027) sandwiching the bottom dielectric feature 510 (Figs. 19A and 19B) along a first direction; and 
two second epitaxial features (316 of 204 in Figs. 19A and 19B, paragraph 0027) sandwiching the plurality of channel members (portions of 410’ covered by 1010 in Figs. 19A and 19B) along the first direction.  
Regarding claim 4, Ching further discloses the semiconductor device of claim 1, wherein the bottom dielectric feature (see paragraph 0037, wherein “SiGeOx”) consists 
Regarding claim 8, Ching further discloses the semiconductor device of claim 1, wherein the bottom dielectric feature 510 (Figs. 19A and 19B, paragraph 0037) comprises a thickness measured between the substrate 210 (Figs. 19A and 19B) and a bottom surface of the gate structure 1010 (Fig. 19B), and wherein the thickness (see paragraph 0037, wherein “thickness range of about 5 to about 25 nanometers (nm)”) is between about 8 nm and about 10 nm.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tak as applied to claims 1 and 12 above, and further in view of Hong et al. (US 2015/0064869) (hereafter Hong).
Regarding claim 6, Tak discloses the semiconductor device of claim 1, however Tak does not disclose the two second epitaxial features comprise phosphorus doped silicon or boron doped silicon germanium.  
Hong disclose the two second epitaxial features 52 (Fig. 19, paragraph 0024, wherein “SiP”) comprise phosphorus doped silicon or boron doped silicon germanium.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tak to form the two second epitaxial features comprise phosphorus doped silicon or boron doped silicon germanium, as taught by In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 13, Tak further discloses the semiconductor device of claim 12, wherein the two first epitaxial features (see paragraph 0084, wherein “SiGe structure”) comprise silicon, silicon germanium, or silicon arsenide.
Tak does not disclose the two second epitaxial features comprise phosphorus doped silicon or boron doped silicon germanium.  
Hong disclose the two second epitaxial features 52 (Fig. 19, paragraph 0024, wherein “SiP”) comprise phosphorus doped silicon or boron doped silicon germanium.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tak to form the two second epitaxial features comprise phosphorus doped silicon or boron doped silicon germanium, as taught by Hong, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tak as applied to 9 above, and further in view of Wei et al. (US 2018/0301560) (hereafter Wei).
Regarding claim 11, Tak discloses the semiconductor device of claim 9, however Tak does not disclose the bottom dielectric feature consists essentially of silicon germanium oxide.  
Wei discloses the bottom dielectric feature (bottom 602 in Fig. 7A, paragraph 0045, wherein “SiGeO.sub.x”) consists essentially of silicon germanium oxide.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tak to form the bottom dielectric feature consists essentially of silicon germanium oxide, as taught by Wei, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
1. 	Claims 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 23 would be allowable because a closest prior art, Tak et al. (US 2017/0110554), discloses a bottom dielectric feature (middle 140A and middle 145 in Fig. 2A, paragraphs 0092 and 0195); and a bottom epitaxial feature 106 (Fig. 1B, paragraph 0087) disposed below the top epitaxial feature 162A (Fig. 1B) and in contact with the substrate FA (Fig. 1B) but fails to .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813